Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 18-22 are objected to because of the following informalities:  
Claim 20 line 3 states: “the batter unit”. Please emend to “the battery unit”.

As for Claim 21, line 2 starts with “The”. Please emend to “the”.
As for Claim 22, in line 4 the applicant omits the word “automatically” as was used for identical limitations from claims 11 and 19. The examiner requests the applicant clarify if that was intentional or a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11, 19, and 22 recites the broad recitation “an 
For purposes of examination, only the broad recitation will be required. In order to fix these claim limitations, some suggested examples include: remove the narrower limitations; change “including” to “include at least one of ” ; and remove the broader limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son (USPGPN 20150123597) in view of Small et al(USPGPN 20020070709).
Independent Claim 1, Son teaches a machine-readable storage media having machine-executable instructions that when executed (storage unit 110 of Fig. 1), cause one or more processors (control unit 100, charging detection unit 180, connection detection unit 150, and communication unit 120 of Fig. 1) to perform a method (Figs. 2-5) comprising:
checking charge level and/or voltage of a battery (170) against a threshold (¶’s [47, 51, 53, 54], steps 519 & 541 of Fig. 5, Claim 9 of Son; all describe checking the residual battery capacity, i.e. charge level); monitoring current usage behavior and/or context of a device powered by the battery (215 of Fig. 2; all of Fig. 3; 435 of Fig. 4; 521, 537, & 543 of Fig. 5; see ¶’s [37-47])
determining whether the battery is to be fast charged based on the monitored current usage behavior and/or context of the device (¶’s [37-47, esp. 38-40 & 43-46], Fig. 3 describes a 
determining whether a charger can support the device and fast charge the battery concurrently (Fig. 3 and ¶’s ¶’s [37-47]); and
fast charging the battery if it is determined that the charger can support the device and fast charge the battery concurrently (Fig. 3 and ¶’s ¶’s [37-47]; as noted by applicant’s Claim 2, the modification of the current load to be able to supply the fast charging by Son meets this claim limitation, thus these limitations are met).
Son is silent to checking charge level and/or voltage of a battery against a threshold to determine whether the battery is eligible for fast charging;
Small teaches checking charge level and/or voltage of a battery against a threshold to determine whether the battery is eligible for fast charging (as seen in ¶[57] along with Figs. 5A-5C, the fast charging is not performed below a certain level, in which trickle [i.e. slow charging] is performed; this function is described in ¶[57] to protect the battery from damage which can occur from charging a battery at a very low level with the full fast charging, which one having ordinary skill in the art understands, see further ¶[05])
It would have been obvious to a person having ordinary skill in the art to modify Son with Small to provide improved battery safety.
Dependent Claim 2, Son teaches having machine-executable instructions that when executed, cause one or more processors to perform the method comprising:
modifying one or more system parameters if it is determined that the charger cannot support the device and fast charge the battery concurrently; and

Dependent Claim 4, Son teaches having machine-executable instructions that when executed, cause one or more processors to perform the method comprising:
prior to modifying, providing a selection menu comprising the one or more parameters for a user to select (the applicant’s claims do not specify what kind of parameters are being selected, when these parameters are selected via the selection menu [e.g. before the operation of claim 1 or between the operation of Claim 1 and the operation of Claim 2] and whether they actually relate to the charging operation; while “the one or more parameters” is employed, Son describes in ¶[34] that a user may execute various applications and exemplarily execute a navigation and/or music playback, where these items are obviously selected; in addition, Son’s assignee is Samsung, which one having ordinary skill in the art understands was in 2013 at the time of filing and is still one of the largest Cell phone and tablet makers in the world, where they all the user to adjust the brightness setting of these devices, therefore the modifications described in ¶’s [37-47] would likely have been used by a user at sometime before the charging operation had occurred; lastly, it is reasonable that the volume of the music player would have been adjusted by the user and would be one of the features controlled by the system in order to allow fast charging to occur; the applicant needs to provide a more narrow timeline for this claim).
Dependent Claim 5, Son teaches the one or more parameters include: connection of Wi-Fi radio to an access point; execution of a background application; display intensity; operating clock frequency, enabling or disabling one or more sensors, and automatic downloading of emails and/or attachments (¶’s [39, 46], describes display intensity, clock frequency, etc.).
Claim 7, Son teaches the current usage behavior and/or context of the device includes one or more of: location of the device, schedule of the device, application executing by the device, user preference inferred by machine-learning, user permission to execute one or more applications as inferred by machine-learning, and/or application displayed on a screen of the device (¶[34] describes the discharging power explained for Claim 1 includes the application executing by the device, while ¶’s [39, 46] describes application displayed on a screen of device)
Dependent Claim 8, the combination of Son and Small teaches having machine-executable instructions that when executed, cause one or more processors to perform the method comprising: performing normal charging of the battery if it is determined that the battery is not eligible for fast charging (Small describes two modes, normal/trickle charging and fast/rapid charging, as described above for claim 1).
Independent Claim 14, Son teaches a battery powered apparatus (Fig. 1) comprising:
a battery (170);
an interface to charge the battery (155, 160);
a display to be powered by the battery (130); and
a processor to be powered by the battery (100), wherein the processor is to: check charge level and/or voltage of the battery against a threshold (¶’s [47, 51, 53, 54], steps 519 & 541 of Fig. 5, Claim 9 of Son; all describe checking the residual battery capacity, i.e. charge level);
monitor current usage behavior and/or context of the battery powered apparatus (215 of Fig. 2; all of Fig. 3; 435 of Fig. 4; 521, 537, & 543 of Fig. 5; see ¶’s [37-47]);
determine whether the battery is to be fast charged based on the monitored current usage behavior and/or context of the apparatus (¶’s [37-47, esp. 38-40 & 43-46], Fig. 3 describes a state 
determine whether a charger can support the apparatus and fast charge the battery concurrently (Fig. 3 and ¶’s ¶’s [37-47]); and
fast charge the battery through the interface if it is determined that the charger can support the apparatus and fast charge the battery concurrently (Fig. 3 and ¶’s ¶’s [37-47]; as noted by applicant’s Claim 2, the modification of the current load to be able to supply the fast charging by Son meets this claim limitation, thus these limitations are met).
Son is silent to checking charge level and/or voltage of a battery against a threshold to determine whether the battery is eligible for fast charging;
Small teaches checking charge level and/or voltage of a battery against a threshold to determine whether the battery is eligible for fast charging (as seen in ¶[57] along with Figs. 5A-5C, the fast charging is not performed below a certain level, in which trickle [i.e. slow charging] is performed; this function is described in ¶[57] to protect the battery from damage which can occur from charging a battery at a very low level with the full fast charging, which one having ordinary skill in the art understands, see further ¶[05])
It would have been obvious to a person having ordinary skill in the art to modify Son with Small to provide improved battery safety.
Dependent Claim 15, Son teaches the processor is to:
modify one or more system parameters if it is determined that the charger cannot support the apparatus and fast charge the battery concurrently; and
fast charge the battery in response to modifying one or more parameters (see Fig. 3 and ¶’s [37-47], as described above for claim 1).
Claim 17, Son teaches the processor, prior to modification of the one or more system parameters, is to provide a selection menu comprising the one or more system parameters for a user to select (the applicant’s claims do not specify what kind of parameters are being selected, when these parameters are selected via the selection menu [e.g. before the operation of claim 1 or between the operation of Claim 1 and the operation of Claim 2] and whether they actually relate to the charging operation; while “the one or more parameters” is employed, Son describes in ¶[34] that a user may execute various applications and exemplarily execute a navigation and/or music playback, where these items are obviously selected; in addition, Son’s assignee is Samsung, which one having ordinary skill in the art understands was in 2013 at the time of filing and is still one of the largest Cell phone and tablet makers in the world, where they all the user to adjust the brightness setting of these devices, therefore the modifications described in ¶’s [37-47] would likely have been used by a user at sometime before the charging operation had occurred; lastly, it is reasonable that the volume of the music player would have been adjusted by the user and would be one of the features controlled by the system in order to allow fast charging to occur; the applicant needs to provide a more narrow timeline for this claim).
Independent Claim 20, Son teaches a system (Fig. 1) comprising:
a battery unit (170/180) comprising a battery cell (170, a cell is a basic unit of a battery, thus 170 would contain at least one cell) and a microcontroller (180, see ¶[30], which describes 180 as a Power [typo for poser] Management Integrated Circuit, where one having ordinary skill in the art understands that on an integrated circuit by a telephone manufacturer like Samsung, this would be a micro-controller [control = monitoring]);
a charger coupled to the batter unit (155, 160);
a processor powered by the battery unit (100); and

check charge level and/or voltage of the battery cell against a threshold (¶’s [47, 51, 53, 54], steps 519 & 541 of Fig. 5, Claim 9 of Son; all describe checking the residual battery capacity, i.e. charge level);
monitor current usage behavior and/or context of the system (215 of Fig. 2; all of Fig. 3; 435 of Fig. 4; 521, 537, & 543 of Fig. 5; see ¶’s [37-47]);
determine whether the battery cell is to be fast charged based on the monitored current usage behavior and/or context of the system (¶’s [37-47, esp. 38-40 & 43-46], Fig. 3 describes a state in ¶’s [38, 43] where the normal charging is a fast charging, and the loading of the device is reduced in order to achieve that fast charging state);
determine whether the charger can support the system and fast charge the battery cell concurrently (Fig. 3 and ¶’s ¶’s [37-47]); and
fast charge the battery cell via the charger if it is determined that the charger can support the system and fast charge the battery cell concurrently (Fig. 3 and ¶’s ¶’s [37-47]; as noted by applicant’s Claim 2, the modification of the current load to be able to supply the fast charging by Son meets this claim limitation, thus these limitations are met).
Son is silent to checking charge level and/or voltage of a battery against a threshold to determine whether the battery is eligible for fast charging;

It would have been obvious to a person having ordinary skill in the art to modify Son with Small to provide improved battery safety.
Claims 3, 6, 9, 12, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Small, further in view of Huang et al (USPGPN 20210399568)
Dependent Claims 3 and 16, Son is silent having machine-executable instructions that when executed, cause one or more processors to perform the method comprising: prior to modifying, requesting permission from a user to modify the one or more parameters.
Huang teaches prior to modifying, requesting permission from a user to modify the one or more parameters (¶’s [146, 163-165, 172] describes the user modifying a parameter of the system to reduce the power usage by allowing them to choose to close the charging mode pop-up window, an unnecessary power usage once the charging mode has been selected; one having ordinary skill in the art understands that by closing a window on the display, it should serve to reduce the power and so allow the battery to be charged more efficiently; furthermore, ¶’s [17, 27, 133, 191, 246, 248, 254, 256, 265, 282, 283] describes the charging in a sleep mode, which one having ordinary skill in the art would involve the user turning off the display before going to sleep, which involves a dimming/changing of the display efficiency; ¶’s [263-266] describes a smart charging mode which the user selects which involves setting the phone to a sleep charging 
It would have been obvious to a person of ordinary skill in the art to modify Son in view of Small with Huang to provide improved user convenience, battery lifetime, and efficiency.
Dependent Claim 6, Son is silent to requesting permission from a user to start fast charging of the battery.
Huang teaches requesting permission from a user to start fast charging of the battery (see Figs. 3B, 3D-5A, 7F, 11). As Huang ¶[195] makes clear, allowing the user to select the settings serves to improve the user convenience when using the device, but also being able to adapt the mode to the users preferences can allow the user to select to prolong the device life if they choose, see ¶[03], as one having ordinary skill in the art understands, giving the user the ability to use their preferred application while allowing them to be able to choose charging fast or prolonging the battery life would make those users who want manual control more content; Huang is further analogous to Small in that a trickle/precharge charge is performed before and 
It would have been obvious to a person of ordinary skill in the art to modify Son in view of Small with Huang to provide improved user convenience and battery lifetime.
Dependent Claim 9, Son fails to explicitly teach fast charging is greater or equal to 0.5 C, and wherein normal charging is less than 0.5 C.
Huang teaches fast charging is greater or equal to 0.5 C, and wherein normal charging is less than 0.5 C (Fig. 8 & ¶’s [223-225] describes a situation where trickle charging is performed at 1/10 of the constant current, which at fast charging occurs up to 1C [range is 0.2-1C for constant current of fast and slow charging, where slow charging is lower than fast charging, thus the range of fast charging 0.5-1C overlaps, see MPEP 2144.04). Just as Small teaches that providing a lower charging current during normal/trickle charging current, the lower trickle charging current of Huang serves to protect the battery when over-discharged/fully discharged, where Small is silent to the range of values, Huang is explicit (Huang is further analogous to Small in that a trickle/precharge charge is performed before and after any fast charge, see ¶’s [223-225] & Fig. 11; Huang is Analogous to Small in that the type of charging device is determined, see e.g. Fig. 11)
It would have been obvious to a person having ordinary skill in the art to modify Son in view of Small with Huang to provide improved safety and lifetime of the battery
Dependent Claim 12, Son is silent to the monitored current usage behavior and/or context of the device includes time duration to a situation and/or time duration of the situation.
Huang teaches the monitored current usage behavior and/or context of the device includes time duration to a situation and/or time duration of the situation (¶’s [06, 174, 297] 
It would have been obvious to a person having ordinary skill in the art to modify Son in view of Small with Huang to provide improved battery lifetime and user convenience.
Dependent Claim 18, Son teaches the one or more parameters include: connection of Wi-Fi radio to an access point; execution of a background application; display intensity; operating clock frequency, enabling or disabling one or more sensors, and automatic downloading of emails and/or attachments (¶’s [39, 46], describes display intensity, clock frequency, etc.);
the current usage behavior and/or context of the apparatus includes one or more of: location of the apparatus, schedule of the apparatus, application executing by the apparatus, and/or application displayed on the display of the apparatus (¶[34] describes the discharging power explained for Claim 1 includes the application executing by the device, while ¶’s [39, 46] describes application displayed on a screen of device).

Huang teaches fast charging is greater or equal to 0.5 C, and wherein normal charging is less than 0.5 C (Fig. 8 & ¶’s [223-225] describes a situation where trickle charging is performed at 1/10 of the constant current, which at fast charging occurs up to 1C [range is 0.2-1C for constant current of fast and slow charging, where slow charging is lower than fast charging, thus the range of fast charging 0.5-1C overlaps, see MPEP 2144.04). Just as Small teaches that providing a lower charging current during normal/trickle charging current, the lower trickle charging current of Huang serves to protect the battery when over-discharged/fully discharged, where Small is silent to the range of values, Huang is explicit (Huang is further analogous to Small in that a trickle/precharge charge is performed before and after any fast charge, see ¶’s [223-225] & Fig. 11; Huang is Analogous to Small in that the type of charging device is determined, see e.g. Fig. 11)
It would have been obvious to a person having ordinary skill in the art to modify Son in view of Small with Huang to provide improved safety and lifetime of the battery
Dependent Claim 21, Son teaches the current usage behavior and/or context of the system includes one or more of: location of the system, schedule of the system, application executing by the processor, and/or application displayed on the display of the system (¶[34] describes the discharging power explained for Claim 1 includes the application executing by the device, while ¶’s [39, 46] describes application displayed on a screen of device).
Son fails to explicitly teach fast charging is greater or equal to 0.5 C, and wherein normal charging is less than 0.5 C.

It would have been obvious to a person having ordinary skill in the art to modify Son in view of Small with Huang to provide improved safety and lifetime of the battery
Claims 10, 11, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Small, further in view of Huang et al (USPGPN 20210399568) and Suzuki (USPGPN 20170220086)
Regarding Dependent Claims 10 and 11, Son is silent to fast charging the battery comprises automatic fast charging before a scheduled power outage (with respect to [wrt] Claim 10) and fast charging the battery comprises automatic fast charging before sensing an imminent natural event including: earthquake, tornado, flood, and thunderstorm (wrt Claim 11, see 112(b) rejection interpretation).
Huang teaches fast charging the battery comprises automatic fast charging before a power outage and fast charging the battery comprises automatic fast charging before sensing an oF/54.5oC like in some places in the world, would cause the smart/automatic charging mode to shift modes; Huang teaches doing so serve to improve the battery lifetime of the battery by not overloading the system heat |¶’s [03, 297] | but also serving to improve the user convenience by allowing the user to adjust the charging mode according to their preferred usage |game mode, video mode, sleep mode, see ¶[195] |; Huang is further analogous to Small in that a trickle/precharge charge is performed before and after any fast charge, see ¶’s [223-225] & Fig. 11; Huang is Analogous to Small in that the type of charging device is determined, see e.g. Fig. 11).
It would have been obvious to a person having ordinary skill in the art to modify Son in view of Small with Huang to provide improved battery lifetime and user convenience.
Son is silent to automatically setting the fast charging prior to an eminent natural event.
Suzuki teaches automatically setting the fast charging prior to an eminent natural event (¶[75], Figs. 5 & 9, and abstract describes a predetermined natural disaster [i.e. natural event like the four listed in the claim language of Claim 11] being the reason behind charging the battery of the first group before charging the battery of the second group; ¶[91] describes the battery of the first group being a rapid speed charging battery, i.e. has a fast charge applied to it, as opposed to the battery of the second group; as a control apparatus is described, and as a user’s input is only used to select which batteries go in which group, one having ordinary skill in the art would 
It would have been obvious to a person having ordinary skill in the art to modify Son in view of Huang and Small with Suzuki to provide improved safety and optimal storage efficiency.
Dependent Claims 19 and 22, the combination of Son and Small teaches perform normal charging of the battery if it is determined that the battery is not eligible for fast charge (as described above for Small, this feature occurs when the battery level is too small or too high).
Son is silent to the processor is to:
request permission from a user to start fast charging of the battery; and
fast charge the battery automatically before a scheduled power outage; or
fast charge before an imminent natural event is sensed, including: earthquake, tornado, flood, and thunderstorm.
Huang teaches requesting permission from a user to start fast charging of the battery (see Figs. 3B, 3D-5A, 7F, 11). As Huang ¶[195] makes clear, allowing the user to select the settings serves to improve the user convenience when using the device, but also being able to adapt the mode to the users preferences can allow the user to select to prolong the device life if they choose, see ¶[03], as one having ordinary skill in the art understands, giving the user the ability to use their preferred application while allowing them to be able to choose charging fast or prolonging the battery life would make those users who want manual control more content; 
Huang teaches fast charging the battery comprises automatic fast charging before a power outage and fast charging the battery comprises automatic fast charging before sensing an imminent emergency event (¶’s [06, 174, 297] that the user can choose to fast charge before an emergency event, while ¶’s [263-266] describes a smart charging mode which the user selects which involves the automatic control of the charging between the modes based on the scenarios, with ¶[205] describing the system being able to determined weather [e.g. natural events], the automode also would apply to high temperature events in ¶[104] which is a natural event/disaster, esp. above 130oF/54.5oC like in some places in the world, would cause the smart/automatic charging mode to shift modes; Huang teaches doing so serve to improve the battery lifetime of the battery by not overloading the system heat |¶’s [03, 297] | but also serving to improve the user convenience by allowing the user to adjust the charging mode according to their preferred usage |game mode, video mode, sleep mode, see ¶[195] |; Huang is further analogous to Small in that a trickle/precharge charge is performed before and after any fast charge, see ¶’s [223-225] & Fig. 11; Huang is Analogous to Small in that the type of charging device is determined, see e.g. Fig. 11).
It would have been obvious to a person having ordinary skill in the art to modify Son in view of Small with Huang to provide improved battery lifetime and user convenience.
Son is silent to automatically setting the fast charging prior to an eminent natural event.
Suzuki teaches automatically setting the fast charging prior to an eminent natural event (¶[75], Figs. 5 & 9, and abstract describes a predetermined natural disaster [i.e. natural event like 
It would have been obvious to a person having ordinary skill in the art to modify Son in view of Huang and Small with Suzuki to provide improved safety and optimal storage efficiency.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Small, further in view of Onat (USPGPN 20170077719)
Son is silent to calculating a required charge level of the battery for the situation;
calculating a possible charge for the battery for the time duration;
comparing the calculated required charge level and the possible charge;
determining if fast charging is needed based on the comparing; and
determining a charge profile based on the calculating of the required charge level and the possible charge for the battery.
Onat teaches calculating a required charge level of the battery for the situation;
calculating a possible charge for the battery for the time duration;

determining if fast charging is needed based on the comparing; and
determining a charge profile based on the calculating of the required charge level and the possible charge for the battery (Figs. 2A & 5, ¶’s [20, 32], where Onat describes in ¶’s [26, 28, 31] that by performing the charge profile selected, it serves to improve the safety of the system by mitigating damage to the battery, which improves battery lifetime).
It would have been obvious to a person having ordinary skill in the art to modify Son in view of Small with Onat to provide improved safety and longevity of the battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859